Case 20-03404 Document 1-4 Filed in TXSB on 08/28/20 Page 1 of 7




                 ([KLELW
  0D\HPDLOIURP6WHYH
  6FKURHGHUWR(YHUFRUHUH1'$
               Case 20-03404 Document 1-4 Filed in TXSB on 08/28/20 Page 2 of 7


-HII0F/DUHQ

)URP             6WHYH6FKURHGHUVVFKUR#ZWRIIVKRUHFRP!
6HQW             :HGQHVGD\0D\$0
7R               6XHOOHQWURS*UHJRU\6PLWK3DUNHU
&F               )ORRG&XUWLV3UHFKWHU'RXJ/LHQ4XLQWR
6XEMHFW          5(>(;7(51$/@5(>(;7(51$/@5(>(;7(51$/@5(>(;7(51$/@5(>(;7(51$/@5(>(;7(51$/@1'$


Thanks. Y’all have a pretty tight schedule and we’d like to begin reviewing the data ASAP.

Steve Schroeder
Senior Vice President and Chief Technical Officer

+1 713 624 7258 (direct)
+1 281 755 4078 (mobile)
+1 713 626 8527 (fax)
sschro@wtoffshore.com<mailto:sschro@wtoffshore.com>
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908
+1 (713) 626-8525 (main)
www.wtoffshore.com<http://www.wtoffshore.com>
[https://mail.wtoffshore.com/graphics/wti_email_logo.png]<http://www.wtoffshore.com/>
A U.S. Company helping to safely supply energy for its Country
From: Suellentrop, Gregory [mailto:Gregory.Suellentrop@Evercore.com]
Sent: Wednesday, May 20, 2020 9:55 AM
To: Steve Schroeder; Smith, Parker
Cc: Flood, Curtis; Prechter, Doug; Lien Quinto
Subject: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]
NDA

Steve,

We reached out to Scott. He indicated he’d have a turn including the update Exhibit A to you today.

Best,
Greg

Greg Suellentrop
Evercore | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com

From: Steve Schroeder [mailto:sschro@wtoffshore.com]
Sent: Wednesday, May 20, 2020 7:19 AM
To: Suellentrop, Gregory; Smith, Parker
Cc: Flood, Curtis; Prechter, Doug; Lien Quinto
Subject: RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] NDA

Any word on the attached NDA?

Steve Schroeder
Senior Vice President and Chief Technical Officer

+1 713 624 7258 (direct)
+1 281 755 4078 (mobile)
+1 713 626 8527 (fax)
                                                     
                                                                                                001
               Case 20-03404 Document 1-4 Filed in TXSB on 08/28/20 Page 3 of 7
sschro@wtoffshore.com<mailto:sschro@wtoffshore.com>
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908
+1 (713) 626-8525 (main)
www.wtoffshore.com<http://www.wtoffshore.com>
[Image removed by sender.
https://mail.wtoffshore.com/graphics/wti_email_logo.png]<http://www.wtoffshore.com/>
A U.S. Company helping to safely supply energy for its Country
From: Steve Schroeder
Sent: Monday, May 18, 2020 1:58 PM
To: 'Suellentrop, Gregory'; Smith, Parker
Cc: Flood, Curtis; Prechter, Doug; Lien Quinto
Subject: RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] NDA

I appreciate working with us to move this along and provide a list of properties so there is no confusion as
to what properties are to have the information kept confidential. Adding a list of properties would
definitely resolve some of the edits on the attached redline. We can discuss the additional items at 2:30
or you can push the meeting off in order to discuss the other items requested.


Steve Schroeder
Senior Vice President and Chief Technical Officer

+1 713 624 7258 (direct)
+1 281 755 4078 (mobile)
+1 713 626 8527 (fax)
sschro@wtoffshore.com<mailto:sschro@wtoffshore.com>
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908
+1 (713) 626-8525 (main)
www.wtoffshore.com<http://www.wtoffshore.com>
[Image removed by sender.
https://mail.wtoffshore.com/graphics/wti_email_logo.png]<http://www.wtoffshore.com/>
A U.S. Company helping to safely supply energy for its Country
From: Suellentrop, Gregory [mailto:Gregory.Suellentrop@Evercore.com]
Sent: Monday, May 18, 2020 12:36 PM
To: Steve Schroeder; Smith, Parker
Cc: Flood, Curtis; Prechter, Doug; Lien Quinto
Subject: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] NDA

Steve,

In an attempt to fast track the conversation, if we provide a listing by Block as well as the map, would
that meet your requirements? If yes, we can cancel the call and provide the updated Exhibit A.

Thanks,
Greg

Greg Suellentrop
Evercore | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com

From: Steve Schroeder [mailto:sschro@wtoffshore.com]
Sent: Monday, May 18, 2020 11:12 AM
To: Suellentrop, Gregory; Smith, Parker
Cc: Flood, Curtis; Prechter, Doug; Lien Quinto
Subject: RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] NDA
                                                     
                                                                                               002
               Case 20-03404 Document 1-4 Filed in TXSB on 08/28/20 Page 4 of 7

2:30 – 3:00 and after 4.

Steve Schroeder
Senior Vice President and Chief Technical Officer

+1 713 624 7258 (direct)
+1 281 755 4078 (mobile)
+1 713 626 8527 (fax)
sschro@wtoffshore.com<mailto:sschro@wtoffshore.com>
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908
+1 (713) 626-8525 (main)
www.wtoffshore.com<http://www.wtoffshore.com>
[Image removed by sender.
https://mail.wtoffshore.com/graphics/wti_email_logo.png]<http://www.wtoffshore.com/>
A U.S. Company helping to safely supply energy for its Country
From: Suellentrop, Gregory [mailto:Gregory.Suellentrop@Evercore.com]
Sent: Monday, May 18, 2020 10:51 AM
To: Steve Schroeder; Smith, Parker
Cc: Flood, Curtis; Prechter, Doug
Subject: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] NDA

Steve,

We can try and set up a call with the GC at Arena. Can you please provide availability today and
tomorrow?

Thanks,
Greg

Greg Suellentrop
Evercore | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com

From: Steve Schroeder [mailto:sschro@wtoffshore.com]
Sent: Monday, May 18, 2020 10:27 AM
To: Smith, Parker
Cc: Flood, Curtis; Suellentrop, Gregory; Prechter, Doug
Subject: RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] NDA

Who can we discuss our concerns with respect to the current document?

Steve Schroeder
Senior Vice President and Chief Technical Officer

+1 713 624 7258 (direct)
+1 281 755 4078 (mobile)
+1 713 626 8527 (fax)
sschro@wtoffshore.com<mailto:sschro@wtoffshore.com>
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908
+1 (713) 626-8525 (main)
www.wtoffshore.com<http://www.wtoffshore.com>
[Image removed by sender.
https://mail.wtoffshore.com/graphics/wti_email_logo.png]<http://www.wtoffshore.com/>
A U.S. Company helping to safely supply energy for its Country
                                                    
                                                                                              003
               Case 20-03404 Document 1-4 Filed in TXSB on 08/28/20 Page 5 of 7
From: Smith, Parker [mailto:Parker.Smith@Evercore.com]
Sent: Friday, May 15, 2020 12:31 PM
To: Steve Schroeder
Cc: Flood, Curtis; Suellentrop, Gregory; Prechter, Doug
Subject: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] NDA

Steve,

Thus far, other parties have agreed to Exhibit A in the NDA. Once you are in the VDR, you will have access
to the list of leases.

Best,
Parker

Parker L. Smith | Evercore | O: 713-427-5781 | M: 281-726-3008

From: Steve Schroeder <sschro@wtoffshore.com>
Sent: Friday, May 15, 2020 8:36 AM
To: Smith, Parker <Parker.Smith@Evercore.com>
Cc: Flood, Curtis <Curtis.Flood@Evercore.com>; Suellentrop, Gregory
<Gregory.Suellentrop@Evercore.com>; Prechter, Doug <Doug.Prechter@Evercore.com>
Subject: RE: [EXTERNAL]RE: [EXTERNAL] NDA

Please provide a list of the leases to be offered and subject to the NDA in the Arena Energy
process. Providing a map of the Gulf of Mexico as the description of the properties could be construed as
the whole Gulf of Mexico is covered. Also, even showing the leases in yellow introduces error in someone
trying to determine the leases covered because of the size of the map.

Steve Schroeder
Senior Vice President and Chief Technical Officer

+1 713 624 7258 (direct)
+1 281 755 4078 (mobile)
+1 713 626 8527 (fax)
sschro@wtoffshore.com<mailto:sschro@wtoffshore.com>
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908
+1 (713) 626-8525 (main)
www.wtoffshore.com<http://www.wtoffshore.com>
[Image removed by sender.
https://mail.wtoffshore.com/graphics/wti_email_logo.png]<http://www.wtoffshore.com/>
A U.S. Company helping to safely supply energy for its Country
From: Smith, Parker [mailto:Parker.Smith@Evercore.com]
Sent: Friday, May 15, 2020 10:00 AM
To: Steve Schroeder
Cc: Flood, Curtis; Suellentrop, Gregory; Prechter, Doug
Subject: [EXTERNAL]RE: [EXTERNAL] NDA

Steve,

Great talking with you this morning, and thank you for interest.
See attached both a PDF and Word version of the NDA. Please revert with a signed copy, or a Redline if
you would like to make any adjustments.

Best,
Parker

                                                    
                                                                                             004
               Case 20-03404 Document 1-4 Filed in TXSB on 08/28/20 Page 6 of 7
Parker L. Smith | Evercore | O: 713-427-5781 | M: 281-726-3008

From: Steve Schroeder <sschro@wtoffshore.com<mailto:sschro@wtoffshore.com>>
Sent: Friday, May 15, 2020 7:52 AM
To: Smith, Parker <Parker.Smith@Evercore.com<mailto:Parker.Smith@Evercore.com>>
Subject: [EXTERNAL] NDA



CAUTION: This email originated from outside of Evercore. Do not click links or open attachments unless
you recognize the sender and are expecting the attachment or link.


Consistent with our discussion, please send me the NDA for the Arena package that Evercore is
coordinating.

Steve Schroeder
Senior Vice President and Chief Technical Officer

+1 713 624 7258 (direct)
+1 281 755 4078 (mobile)
+1 713 626 8527 (fax)
sschro@wtoffshore.com<mailto:sschro@wtoffshore.com>
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908
+1 (713) 626-8525 (main)
www.wtoffshore.com<http://www.wtoffshore.com>
[Image removed by sender.
https://mail.wtoffshore.com/graphics/wti_email_logo.png]<http://www.wtoffshore.com/>
A U.S. Company helping to safely supply energy for its Country

________________________________

The information contained in this email message is intended only for use of the individual or entity named
above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying
of this communication is strictly prohibited. If you have received this communication in error, please
immediately notify us by email, and destroy the original message.

The information contained in this email and any attachment, including the names and email address of
any and all recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be found
here<https://www.evercore.com/gdpr-privacy-notice>. Thank you

________________________________

The information contained in this email message is intended only for use of the individual or entity named
above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying
of this communication is strictly prohibited. If you have received this communication in error, please
immediately notify us by email, and destroy the original message.

The information contained in this email and any attachment, including the names and email address of
any and all recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be found
here<https://www.evercore.com/gdpr-privacy-notice>. Thank you

________________________________

                                                      
                                                                                                005
               Case 20-03404 Document 1-4 Filed in TXSB on 08/28/20 Page 7 of 7
The information contained in this email message is intended only for use of the individual or entity named
above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying
of this communication is strictly prohibited. If you have received this communication in error, please
immediately notify us by email, and destroy the original message.

The information contained in this email and any attachment, including the names and email address of
any and all recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be found
here<https://www.evercore.com/gdpr-privacy-notice>. Thank you

________________________________

The information contained in this email message is intended only for use of the individual or entity named
above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying
of this communication is strictly prohibited. If you have received this communication in error, please
immediately notify us by email, and destroy the original message.

The information contained in this email and any attachment, including the names and email address of
any and all recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be found
here<https://www.evercore.com/gdpr-privacy-notice>. Thank you

________________________________

The information contained in this email message is intended only for use of the individual or entity named
above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying
of this communication is strictly prohibited. If you have received this communication in error, please
immediately notify us by email, and destroy the original message.

The information contained in this email and any attachment, including the names and email address of
any and all recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be found
here<https://www.evercore.com/gdpr-privacy-notice>. Thank you

Attachments:
  image004.jpg                                                                        (1 KB)

    image005.jpg                                                                      (1 KB)

    image001.jpg                                                                      (1 KB)






                                                      
                                                                                                006
